IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                           Assigned on Briefs December 4, 2002

                              L & L TILE v. BRUCE BABB

                        Appeal from the Circuit Court for Scott County
                         No. 5371   Conrad E. Troutman, Jr., Judge

                                  FILED JANUARY 29, 2003

                                No. E2001-02620-COA-R3-CV


                                               AND

                       DAVE’S PLUMBING v. BRUCE BABB

                        Appeal from the Circuit Court for Scott County
                         No. 5333   Conrad E. Troutman, Jr., Judge



                                No. E2001-02621-COA-R3-CV


The suits giving rise to this appeal were initiated in the Circuit Court for Scott County and
consolidated for trial below. Both suits are on a sworn account. The Trial Court entered judgment
against Bruce Babb and in favor of L & L Tile in the amount of $1500 and Dave’s Plumbing in the
amount of $1639.50. Whereupon Mr. Babb’s counsel filed a Rule 60 motion seeking relief from the
judgment on the grounds that neither he nor his client had notice of the date of the hearing. The
Court in responding to a Rule 60 motion, contending that neither the Defendant nor his attorney had
notice of the date of the hearing, set aside the original judgments and also set September 17, 2001,
as the new trial date. Neither Mr. Babb nor his counsel appeared on the date set. The Trial Court
reinstated the judgment previously entered. Mr. Babb appeals, arguing that he had no notice
regarding the second hearing, notwithstanding that his counsel, as shown by letter received by the
Trial Court on the date of trial sought a continuance because he had a conflict which precluded his
attendance. We affirm.


      Tenn.R.App.P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed;
                                   Causes Remanded
HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Timothy P. Webb, Jacksboro, Tennessee, for the Appellant, Bruce Babb

Max E. Huff, Oneida, Tennessee, for the Appellees, L & L Tile and Dave's Plumbing


                                           OPINION


        The supplemental record, which memorialized the pronouncement of the Trial Court as to
the Rule 60 hearing, was filed on April 25, 2002, nunc pro tunc for September 4, 2001. It provided
the following:

                                             ORDER

                 This cause came to be heard on the 15th of April. 2002, in Huntsville,
         before the Honorable Conrad Troutman.

                The Court found that an order was necessary to reflect the Court’s ruling
         on September 4, 2001, in Jacksboro.

                The Court, after reviewing the record, the argument of the Plaintiffs, and
         the non-appearance of the Defendant the Court finds as follows:

            1. That on September 4, 2001, the Court heard in chambers at Jacksboro, the
         motion to set aside orders filed by Defendants entered previous granting judgment
         to the Plaintiffs.

           2. That on September 4, 2001, the Court set aside the judgment orders and set
         the matter for trial on September 17, 2001 in Huntsville upon the agreement of
         both counsel.

           3. That no order was prepared reflecting the events of September 4, 2001.

                  WHEREFORE, the COURT enters this ORDER ACCORDINGLY to the
         findings of fact nunc pro tunc to September 4, 2001 and further ORDERS that this
         order should supplement the Appellate record and be certified and transmitted to
         the Court of Appeal as the record should be modified and corrected to conform
         to the truth in this cause.




                                               -2-
                ENTERED this 25 day of April , 2002.

                                             /s/     Conrad Troutman
                                                    Hon. Conrad Troutman

      There is nothing tn the record to impeach the Trial Court’s finding that the trial was set for
September 17, 2001, in Huntsville “upon the agreement of both counsel.”

      For the foregoing reasons the judgments of the Trial Court are affirmed and the causes
remanded for collection thereof, as well as costs below. Costs of appeal are adjudged against Bruce
Babb and his surety.



                                              _________________________________________
                                              HOUSTON M. GODDARD, PRESIDING JUDGE




                                                   -3-